               Case 1:20-mj-00082-IDD Document 6 Filed 02/24/20 Page 1 of 1 PageID# 10

 AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                   for the
                                                                                                                     FEB24
                                                         Eastern District of Virginia                                                .     j   I




                    United States of America
                                                                                                         .1.                         l;!_J
                                                                                                                                     rri
                                 V.
                                                                                                                               m     .;
                                                                             Case No. ^:20-rnj-82                              ^     l-im
                    DANA GHAZI MUSTAFA,                                                                                        r\5   '^o
                                                                                                                                     ■ 'i'm


                                                                                                                                         ,rn



                            Defendant                                                                              -2 ,o       .•    If
                                                                                                                   CD    —i    po    rc
                                                                                                                               o     >
                                                                                                                                     r-
                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        DANA GHAZI MUSTAFA                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment              □ Superseding Indictment          O Information       □ Superseding Information                 sT Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition           □ Violation Notice           □ Order of the Court

This offense is briefly described as follows:
  Assaulting a federal officer, in violation of Title 18, United States Code, Section 111(a)(1).




                                                                                                        /s/.
Date:       February 24.2020                                                        Ivan D. Davis.
                                                                                    United

City and state:       Alexandria, VA                                            Hon. Ivan D. Davis, U.S. Magistrate Judge
                                                                                                Printed name and title



                                                                  Return

         This warrant was received on (date)                            , and the person was arrested on (date) 2hl.llei>0
         restate)                      ■ ^/A         '                                             yj
           , /                                                                           /Z.2^
                                                                                             Aif-esting officenisi signature


                                                                                                Printed name and title
